Citation Nr: 1024679	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-46 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia. 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk










INTRODUCTION

The Veteran had active service from April 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's schizophrenia did not manifest during service or 
within one year after separation from service, and is unrelated 
to his service or to any incident therein.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in August 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Service treatment records have been obtained, 
as have VA treatment records from the 1970s.  The Veteran 
reported to a VA doctor that he underwent a VA examination in 
September 1974, but the RO was unable to find evidence of such an 
examination in the computer system, and a written request to the 
VA medical center in Puerto Rico, where the examination allegedly 
took place, reported that they had no evidence of any such 
treatment record.  Additionally, the Veteran was scheduled to 
testify at a hearing before the Board, but he cancelled his 
hearing request. 

The Veteran has requested that a VA psychiatric examination be 
provided.  However, the Board has not requested a VA examination 
because there is no credible evidence of record to even suggest 
that the Veteran's current schizophrenia was caused or aggravated 
by his military service.  Service treatment records are silent 
for any psychiatric complaints, and the evidence of record does 
not show that the Veteran was diagnosed with a psychiatric 
disability for several decades after discharge from service.  
Furthermore, to the extent that the VA doctor suggested that the 
Veteran's schizophrenia began during service, such an opinion was 
based only on the Veteran's incredible assertions of treatment 
both during and shortly after service; assertions which are not 
supported by the record.  As such, the credible evidence does not 
suggest that a current psychiatric disability even may be related 
to the Veteran's time in service, and no VA examination is 
therefore required.  McClendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Given VA's efforts as described above, the Board finds that duty 
to notify and duty to assist have been satisfied and will proceed 
to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, like psychoses, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

The Veteran was honorably discharged from service in 1974.  More 
than 30 years later, in 2008, the Veteran filed a claim seeking 
service connection for schizophrenia.  In support of his claim, 
the Veteran submitted a letter from a doctor who stated that the 
Veteran was currently diagnosed with schizophrenia and suggested 
that it began during his time in service.  However, as will be 
discussed below, this opinion is based on faulty and incredible 
evidence, and is therefore not considered competent evidence to 
support the grant of service connection.  

The Veteran's service treatment records are entirely negative for 
any complaints, diagnoses, or treatment for any psychiatric 
disorder.  It is noted that the Veteran did seek treatment while 
in service for a number of ailments, and was clearly not shy 
about seeking medical attention; giving further support to the 
fact that he was not having psychiatric symptoms in service.  
Additionally, on a medical history survey completed in 
conjunction with his separation physical, the Veteran 
specifically denied any frequent trouble sleeping, 
depression/excessive worry, or any nervous trouble (while he did 
take time to report other symptoms such as foot trouble); and the 
Veteran was found to be psychiatrically normal at his separation 
physical in March 1974. 

Following service, no evidence of any psychiatric problems was 
presented for more than 30 years, until the aforementioned 
medical record was received in 2008.  This is not to say that the 
Veteran did not receive any medical treatment during this time.  
For example, post-service VA examinations dated July and December 
1974 are negative for any psychiatric complaints, diagnoses, or 
treatment; and it was specifically noted in both examination 
reports that the Veteran had no abnormal psychiatric findings.  

The Veteran contends that he underwent a VA examination in 
September 1974 VA at which he was allegedly found to be 
psychotic, anxious, fearful of people, and suffering from visual 
and auditory hallucinations.  

The Veteran is competent to report undergoing a VA examination in 
September 1974 as this is something that is capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, in adjudicating this claim, the Board must assess not 
only the competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

In this case, the evidence convincingly supports a finding that 
the Veteran's reports are not credible.  The only evidence of an 
examination occurring in September 1974 is the Veteran's 
allegation that it occurred, which he reported to the VA doctor 
in 2008, and which the doctor then used as the basis for his 
etiology opinion.  Efforts were made to obtain a copy of the 
alleged examination report, but no evidence of examination having 
occurred was found.  Further undermining the Veteran's allegation 
is the fact that examinations close in time to September 1974 
(namely examinations in July and December 1974) were negative for 
any psychiatric complaints, diagnoses, or treatment.  It is also 
noted that there was no mention of any September examination in 
the December 1974 examination report.  

The Veteran also informed the VA doctor in July 2008 that while 
in basic training he began to develop nervous problems, as well 
as gastric problems and insomnia.  Yet, a review of the Veteran's 
medical history survey completed in May 1974, and therefore 
contemporary with his military service, reveals the fact that the 
Veteran specifically denied not only nervous trouble of any sort, 
but also frequent indigestion, stomach/intestinal problems, and 
frequent trouble sleeping; thereby undermining his allegation 30 
years after service that he was having either insomnia or gastric 
problems in service.  Additionally, the Veteran reported numerous 
health symptoms at that time including foot trouble and eye 
trouble, and it is therefore not a plausible explanation that the 
Veteran did not review the document.

Given the fact that the Veteran specifically denied all of these 
symptoms at time of service, his statements more than 30 years 
later, with no significant treatment in between, that he was 
experiencing these conditions at time of service is simply not 
credible.

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his or her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In this case, while the July 2008 VA medical opinion linked the 
Veteran' diagnosed schizophrenia to his time in service, the 
Board finds the medical opinion to be of no probative value.  
Specifically, while the physician states that his opinion is 
based on findings made at a September 1974 VA psychiatric 
examination, there is no credible evidence that such an 
examination even took place.  In fact, the available medical 
evidence of record dated in July 1974 and December 1974, within a 
year after the Veteran's discharge from service, does not show 
any diagnoses or treatment for a psychiatric disorder.  

Having reviewed the evidence of record, the Board concludes that 
the Veteran's statements are inherently incredible and are not 
supported by the evidence of record that is contemporary with his 
time in service.  Given this conclusion, the VA medical opinion 
that the Veteran's current schizophrenia began during the 
Veteran's time is service is similarly incredible as it is 
entirely based on the Veteran's incredible assertions.  As such, 
neither the Veteran's statements, nor the medical opinion as to 
the etiology of the Veteran's schizophrenia will be afforded any 
weight. 

With this conclusion in mind, there is simply no credible 
evidence that demonstrates that the Veteran's schizophrenia began 
during his military service, that it manifested within one year 
after discharge from service, or that it was otherwise caused by 
his military service. 

As such, service connection is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


